The Instant Notice of Allowance supersedes the prior Notice of Allowance (11/05/2021).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the claimed invention of a drive device configured to facilitate axial motion of an elongated shaft of a medical instrument, the drive device further comprising a cover, wherein the cover is operable to close the channel when the first and second rollers are in the first position and to open the channel when the first and second rollers are in the second position (as recited in claim 1); further comprising a collector distal to the channel for depositing objects retrieved from within the patient using the medical instrument (as recited in claim 30); further comprising a clip configured to support a proximal end of an access sheath (as recited in claim 31).
The prior art of record also does not teach or suggest the claimed invention of a drive device configured to facilitate axial motion of an elongated shaft of a medical instrument, the drive device comprising: a body comprising a channel configured to receive the elongated shaft of the medical instrument; a roller configured to engage with the elongated shaft such that, when rotated, the roller drives axial motion of the elongated shaft received in the channel; a first drive input coupled to the body, wherein the first drive input is operable by a robotic system to rotate the roller; a cover configured to selectively open or close the channel; and a second drive input coupled to the body, wherein the second drive input is operable to actuate the cover (as recited in claim 17); and a robotic medical system, comprising: a drive device comprising a channel configured to receive an elongated shaft, one or more rollers configured to engage the elongated shaft received in the channel, and a cover configured to selectively close or open the channel; and a driver configured to: actuate the drive device to a first state, claim 24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792